 TOLEDO SCALE DIV. OF RELIANCE ELECTRIC CO.383Toledo Scale Division of Reliance Electric CompanyandGlen Larry Morgan.Case 8-CA-9022Uponthe entire record in this case,including my obser-vation of the witnesses and their demeanor,Imake thefollowing:January 16, 1976DECISION AND ORDERBy CHAIRMAN MURPHY AND MEMBERS JENKINSAND PENELLOOn September 29, 1975, Administrative Law JudgeDavid S. Davidson issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Toledo Scale Division ofReliance Electric Company, Toledo, Ohio, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.1,In the absence of exceptions thereto, we adopt,pro forma,the Adminis-tiative Law Judge's dismissal of 8(a)(3) allegations concerning the dischargeof Glen Larry MorganDECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge: On April16, 1975, a complaint issued pursuant to a charge filed onMarch 14, 1975, by Glen Larry Morgan. The complaintalleges that Respondent violated Section 8(a)(1) and (3) ofthe Act by issuing disciplinary reprimands to employeesGlen Larry Morgan and Robert Turvey and by laying offGlen Larry Morgan because of union activities. In its an-swer the Respondent denies the commission of any unfairlabor practices.A hearing in this case was held before me on June 10,1975, in Toledo, Ohio. At the conclusion of the hearingoral argument was waived and the parties were given leaveto file briefs which have been received from the GeneralCounsel and Respondent.FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe Respondent is a division of Reliance Electric Com-pany, a Delaware corporation. It-operates plants and facili-ties in a number of locations, including a facility in Toledo,Ohio, from which it annually ships finished products val-ued in excess of $50,000 to points outside the State of Ohio.I find that Respondent is an employer engaged in com-merce within the meaning of the Act and that it will effec-tuate the policies of the Act to assert jurisdiction herein.H. THE LABOR ORGANIZATION INVOLVEDInternationalUnion,United Automobile, Aerospaceand Agricultural Implement Workers of America, UAW,referred to herein as the Union, is a labor organizationwithin the meaning of the Act.III.THE ALLEGEDUNFAIRLABOR PRACTICESA. The Facts1. IntroductionThe instant case arose at a service facility operated byRespondent in Toledo, Ohio. At the time of the events hereinvolved Respondent employed approximately 14 employ-ees at this facility who performed service work for Respon-dent for customers located within a radius of approximate-ly 100 miles from Toledo. These employees were directlysupervised by Service Manager Ernest Eccleston who inturn answered to Zone Service Administrator Daniel Kas-par.During early 1974 the Union conductedan organizingcampaign among the Toledo service employees, and as aresult of an election conducted on May' 10, 1974, theUnion was certified in July 1974, as their collective-bar-gaining representative.Following the Union's certification, a bargaining com-mittee was elected to negotiate for the Union and negotia-tions commenced. Glen Larry Morgan, who had been in-strumental in starting the organizing campaign, was one ofthree elected to the bargaining committee. Robert Turvey,who had assisted Morgan in soliciting authorization cardsbefore the election, also ran for election to the bargainingcommittee but lost. Other employees were elected to thecommittee along with Morgan. Negotiations continued un-tilMay 1975, when after a strike an agreement wasreached.2.Respondent's alleged union animusThereis evidence,only partially contradicted,of expres-sions of hostility to the Union and its supporters by Kaspar222 NLRB No. 64 384DECISIONSOF NATIONALLABOR RELATIONS BOARDand Eccleston both before and after the election.Beforethe election Kaspar asked employee Dan Wilson what hehad to gain by joining the Union. Wilson replied that hehad nothing to lose, that it didn't cost anything to join, andthat he thought it would be good for the shop. Kasparresponded that the employees had something to lose, theirjobs.'Somewhat earlier Kaspar told employees that if theUnion were brought in, there would be layoffs?Before the election Kaspar told Turvey that there was noway that the Company would allow 14 men to dictateterms to it and that there was nothing to be gained byjoining a union. Several times after the election Kaspartold Turvey that if the Union went on strike the shopwould close and there would be no more service.'Following Morgan's election as a member of the negoti-ating committee in July 1974, Eccleston told Morgan thathe would like to get rid of him and the Union if possible .43.The October reprimands of Morgan and TurveyOn or about October 18 Morgan and Turvey were calledin separately to Zone Service Administrator Kaspar's of-fice where Kaspar and Eccleston informed them that theywere being placed on probation for a variety of reasonswhich they read to them from notes. Each was told that ifthere were any recurrences of the conduct on which theaction was based, he would be dismissed without furtherwarning. Thereafter Eccleston prepared written memos set-ting forth the reasons for the probation which were placedinMorgan's and Turvey's personnel records. The writtenmemos placed in the employees' files contained in outlineform five principal headings, each with subpoints, as thereasons for the probation. Four principal headings werecommon to both memos. These were absenteeism, falsify-ing service reports and timesheets, written and verbal cus-tomer complaints, and poor attitude towards Respondentand its supervision. A fifth category in Morgan's memowas not communicating with supervisors and in Turvey'smemo not giving Eccleston sufficient information to quoteoverhaul jobs.Most of the evidence as to the reprimands and the con-duct to which they referred came from Morgan and Tur-vey.Respondent's Employee Relations Manager Hitch-ings, who testified as to what he was told by Eccleston andKaspar, had no firsthand knowledge of the facts on which1Employees Wilson, Morgan, and Okorowski each testified with insignif-icant variations to this exchange. Kaspar did not specifically deny that itoccurred, and in response to a question as to whether he recalled any of thestatements attributed to him he testified that recalling a specific conversa-tion with employees was very difficult for him but that during the preelec-tion period he took a response type posture. Kaspar's testimony fell farshort of meeting the specific testimony of the employee witnesses, all ofwhom were employed by Respondent at the time of the hearing and two ofwhom had no direct interest in the outcome of the proceeding I have cred-ited the employeewitnesses2Wilson so testified. Kaspar testified that he absolutely did not recallmaking such a statement.3Apart from Kaspar's general testimony as to his difficulty in recallingconversations with employees, Turvey's testimony as to these statements byKaspar was undemed.4Morgan so testified without contradiction Eccleston was not called as awitnessthe reprimands were based. Kaspar, who participated inthe reprimands, had firsthand knowledge of only one ortwo of the incidents on which they were based, and theother reasons for the reprimands, he testified, he learnedabout from Eccleston. Eccleston who presumably had first-hand knowledge of the incidents on which the reprimandswere based was not called as a witness.There is evidence that there were customer complaintsabout Morgan and Turvey and indeed that one such com-plaint was received by Respondent from a customer, Road-way Express, about a week before Morgan and Turveywere placed on probation. Morgan and Turvey offered ex-planations for these criticisms at the hearing, which wereuncontradicted, and testified that at least some of the inci-dents referred to had happened some time before the Octo-ber 18 warnings and had not been previously mentioned tothem.Morgan and Turvey did not dispute that they were ab-sent as stated by Eccleston, but both testified that theybelieved others had been absent to the same extent withoutbeing required to furnish proof of cause, which Ecclestontold them would be required of them at the time of thereprimand. Their testimony in this respect was supportedby that of Wilson and McDonald and was not contra-dicted.With respect to falsifying service reports and timesheetsboth were accused of arriving at jobs late, leaving early,and charging customers for a full day of work. Both werealso charged with having breakfast after being dispatchedfrom the shop for a job. As for the former, Morgan andTurvey testified that they were given no details and did notknow what Kaspar and Eccleston were talking about. Asfor the latter they conceded that they often stopped forcoffee or breakfast after being dispatched to customersfrom the shop but contended that it was common practicefor which no one else was reprimanded. Their testimony tothis effect was corroborated by a number of witnesses, in-cluding employee Gargac, who was with them when dis-covered at breakfast by Kaspar and Eccleston not longbefore the October 18 reprimands but was not similarlyreprimanded.Respondent presented no evidence of falsification of ser-vice reports and timesheets by Morgan and Turvey, butKaspar testified that he was unaware of any practice withrespect to employees eating breakfast after leaving theshop and that this practice would result in false billing ofcustomers. Employees testified, however, that they were al-lowed an hour for lunch, part of which they used for break-fast, and that they did not charge customers for time spentat breakfast. Although Kaspar sought to refute that expla-nation asserting that employees were allowed only half anhour for lunch, that testimony was patently incredible.Kaspar himself ultimately conceded that some employeesmay have taken an hour and that his knowledge was uncer-tain as to what employees had been told about the lengthof their lunch hour. He also testified that the normal work-day was from 7:30 a.m. to 4:30 p.m. Company records inevidence confirm that this was a normal workday and thatemployees were credited for 8 hours work during thatworkday, making it clear that an hour was allowed forlunch. In the light of the refutation of Kaspar's testimony TOLEDO SCALE DIV. OF RELIANCE ELECTRIC CO.in this regard and the evidence that the practice of stoppingfor breakfast was widespread, I also do not credit Kaspar'srelated testimony that he was unaware of the practice.With respect to the alleged poor attitude, the first pointmentioned in both memos was that customers and fellowworkers had complained about their attitude .5 The custom-er complaints referred to were apparently the same as thosereferred to separately in the reprimands.With respect tocomplaints by fellow employees, Morgan and Turvey testi-fied that they knew of no such complaints. Kaspar testifiedthat Eccleston had told him that other employees com-plained that if Morgan and Turvey could get away with"it," why couldn't they. There was, however, no direct evi-dence of complaints by other employees about Morganand Turvey.The second alleged particular of Morgan's poor attitudewas that he constantly talked negatively about the Compa-ny, working conditions, and the condition of rental scales.In Turvey's case it was confined to constantly talking nega-tively about the Company. Morgan testified that he hadtalked negatively about working conditions and had com-plained to Eccleston about conditions in the hope that theywould be cleared up. Turvey testified that the only thing heknew of that his alleged constant complaining could referto was his campaigning for the Union. Respondent gave noexplanation for the inclusion of these reasons among thelist given for the reprimands.As a further specification of poor attitude both memoslisted that Morgan and Turvey all but refused to take di-rect orders from supervisors.Morgan testified that hecould only relate this charge to occasions when he askedEccleston for help or other things and Eccleston asked himifhe was going to refuse to do the job to which he repliednegatively.6 Turvey testified that he could only relate thischarge and another charge made only with respect tohim-that he always found a reason to get out of doingjobs-to occasions on which he tried to tell Eccleston thathis particular job could not be done on windy or rainy daysand that some customers required advance notice that hewas coming. Turvey testified that he pointed this out toEccleston to try to avoid wasted trips. Respondent present-ed no evidence to show any other basis for these chargesagainst Morgan and Turvey.The final element of Morgan's poor attitude alleged inthe memo pertaining to him was that he did not cooperatewith fellow workers. Morgan testified that he had no ideaof what this charge pertained to, and Respondent present-ed no evidence to support it. The final element of Turvey'spoor attitude alleged in the memo pertaining to him wasthat he failed to bring in a doctor's statement when onewas requested after Turvey complained that he was allergicto fiberglass after being assigned to make a delivery toJohns Mansville. Turvey conceded that he had been asked5Morgan testified that when he was orally told of his probation none ofthe items in the memo placed in his file relating to his alleged poor attitudewere covered. According to Kaspar all points in the memo were covered.Whether or not mentioned orally, it is clear that this was one of the allegedreasons for placing Morgan on probation6Morgan also testified without contradiction that after the election Re-spondent started to assign him to work individually on jobs that had previ-ously been two-man jobs385to get the excuse but failed to do so when Eccleston saidnothing further to him about it.The final major point in the memo pertaining to Morganwas that he did not communicate with supervisors. Thefirst particular alleged was that he would not call in aftercompleting jobs but drove back to the shop for assign-ments.Morgan was corroborated in his testimony that therequirement that employees call in was not generally en-forced, and testified further that when he tried to call in hewas only able to reach Eccleston about half the time. Asecond element under this point was that he did not waitfor a return phone call after the office girl told Morganthat Eccleston would call him back. Morgan testified thatthe only incident he could relate this charge to was anoccasion when he called in, was placed on hold, and hungup after 3 or 4 minutes. The final particular alleged wasthatMorgan got nasty over the telephone with the officegirl.Morgan testified that he could only relate this chargeto the fact that when he called in the office girl often-askedwhat he wanted only to tell him after he explained that hewould have to talk to Eccleston. As a result he testified thathe started telling her that he wanted to talk to Ecclestonand not to her and that if he wanted to talk to her he wouldask for her. Morgan's testimony was uncontradicted, andno different explanations were given.The final point mentioned in the Turvey memo was thatTurvey did not give Eccleston enough information to quoteoverhaul jobs such as the condition of the steel, lever num-bers, and style of bearings. Turvey testified that he knew ofonly one job where he failed to give Eccleston this informa-tion and that it was impossible to do so because of accu-mulated mud in the scale pit which had to be dug out 7 Hetestified that he told Eccleston about it at the time. Nocontrary explanation was offered.On the basis of the above facts there is basis to concludethat in placing Morgan and Turvey on probation Respon-dent reached to find and include tenuous grounds for crit-icizing their work and singled them out for criticism forconduct which others engaged in without criticism and forconduct which was hardly a basis for censure. Thus, theevidence shows that they were criticized for absenteeism,failing to call in after completion of jobs, and stopping forbreakfast or coffee enroute to jobs while other employeesin similar circumstances were not. Given the uncontradict-ed explanations of Morgan and Turvey the evidence alsoshows that the charges that they overcharged customers,were the subject of complaints of fellow workers, did notcooperate with fellow workers and all but refused to takeorders were baseless, as were the separate charges with re-spect to Morgan's telephone practices and Turvey's failureto supply adequate information for quotations. Even 'as-suming that some or all of the customer complaints aboutMorgan and Turvey were valid and were proper' cause forreprimands the inclusion of so many insubstantial groundsis strong evidence that those grounds were intended to7 Removal of mud required a substantial effort which became part of thejob performed by Respondent.8 In reachingthis conclusion, I have found it unnecessary to decidewhether Respondent also treated Morgan and Turvey disparately or with-out foundation in the particulars advanced as supporting their disciplinebased on customer complaints 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDshore up a disciplinary action taken for other reasons.In the case of Morgan there is substantial evidence fromwhich to infer the other reasons. Morgan was a leader inorganizing the shop and became a member of the negotiat-ing committee. After the election Eccleston told him thathe would like to get rid of him and the Union. In the caseof Turvey the evidence is less strong. Although Turveyhanded out some cards before the election, there is no di-rect evidence of Respondent's knowledge of that activity,and he failed to become a member of the negotiating com-mittee. However, a significant indication of the motivationfor the probation imposed on both appears directly in thememos placed in their files in the charge that they con-stantly talked negatively about the Company. Turveycould relate this only to his union activity, and Morgan tothe fact that he complained to Eccleston about conditionsin the hope they could be cleared up. In the absence of anyother explanation for this charge, in the light of Eccleston'spostelection threat to Morgan, and in the light of the pat-ently overdrawn nature of the bills of particulars set forthin both memos, I conclude that whatever stimulus custom-er complaints may have provided in the decision to placeMorgan and Turvey on probation, a substantial factor inthe decision was their union adherence and concerted ac-tivity and the desire to inhibit its further expression.9 I findaccordingly that the reprimands and probation given Mor-gan and Turvey violated Section 8(a)(1) of the Act.B. The Layoff of MorganMorgan was laid off on January 16, 1974. Morgan con-tmued to serve on the negotiating committee after his lay-off.Around April 28, a second employee, Rejent, was alsolaid off.When the contract became effective, it providedsuper seniority for the shop steward. As Morgan was shopsteward, he was recalled.At the time of his layoff, Morgan had the least unbrokenservice at the Toledo facility, although he had more totalcompany service than two employees hired before him. Re-jent had the next least unbroken service.There had been no prior layoff at the Toledo servicefacility location, and employees testified that previouslyduring slow periods the Company had made efforts to keeptechnicians occupied by finding work for them in the shopor at service facilities in other areas.Despite this evidence and suspicion generated by thefindings above as to Morgan's reprimand, the evidence ispersuasive that the January layoff was pursuant to an over-all company decision to cut expenses because of a down-turn in the economy and a decline in business. Thus, RonMorgan, national administrative officer and financial man-ager of Respondent's service operations, identified a planadopted shortly before the layoff which called for a na-tionwide reduction of 26 clerical and service technicians,including service technicians at Boston/Lawrence, Atlanta,Chattanooga, Memphis, and Chicago, as well as at Toledo.It also provided that two technicians who were about toretireat Pittsburgh and Youngstown would not be re-9 SeeVirginiaMetalcrafters,Inc.,158 NLRB 958, 962, enfd387 F 2d 379(C A. 4, 1967)placed, that the reduction of one service technician atMonroe, Louisiana, be considered, that the planned addi-tion of a service technician at Tulsa, Oklahoma, be post-poned, and that vacancies in Green Bay and Fond du Lacand Lincoln, Nebraska, not be filled. Morgan testifiedwithout contradiction that all actions recommended in theplan were taken. Kaspar gave further testimony to showthat there was a decline in billable hours at Toledo whichwarranted a reduction of force. Kaspar also explained thatalthough overtime work continued, during the period thatMorgan was laid off, there was 20 percent less overtimeworked than during the comparable period a year earlier.Although the amount of overtime worked after Morgan'slayoff remained considerable, Ron Morgan and Kasparcredibly testified that much of the overtime was billableand could not be eliminated because some customers re-quired service outside their normal working hours.10 I con-clude in these circumstances that the evidence fails to es-tablish that the decision to layoff a service technician at theToledo service facility was motivated by antiunion consid-erations.The question remains whether the selection of Glen Lar-ryMorgan as the technician to be laid off was discrimina-tory.Again the circumstances of the October reprimandraise suspicion, but are not sufficient to support a conclu-sion of discrimination. Morgan had the least unbroken ser-vice of the Toledo technicians, and Respondent contendshe was chosen for layoff on that basis. While Respondentwas not required to follow seniority at all in the absence ofa contract and could have considered total service ratherthan continuous service, there is nothing to show that thecriterion used by Respondent for selecting Morgan wasarbitrarily, capricioulsy, or discriminatorilyselected. Inparticular, there is no showing that Respondent used anydifferent basis of selection at other locations where techni-cians were concurrently laid off or that it sought any differ-ent criterion for selecting employees for layoffs in the ne-gotiations with the Union then in progress. Clearly if thedecision to lay off one technician was not discriminatorilymotivated, Respondent had the right to pick one to lay off.The facts that Morgan had been previously threatened byEccleston and had been unlawfully reprimanded andplaced on probation are not sufficient to support a conclu-sion that his selection for layoff was discriminatory in theabsence of some showing that Respondent would not haverelied on unbroken service as the criterion for layoff butfor the fact that Morgan had the least suchservice.Accordingly, I find that the General Counsel has failedto establish that Morgan was discriminatorily selected,forlayoff and shall recommend that the allegation of the com-plaint based on his layoff be dismissed.IV. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act, Ishall recommend that Respondent be ordered to cease anddesist therefrom and to take certain affirmative action de-10Overtime records in evidence support this testimony showing that dur-ing the period of Morgan's layoff close to 70 percent of the overtime wasaccrued on weekends TOLEDO SCALE DIV. OF RELIANCE ELECTRIC CO.signed to effectuate the policies of the Act.Upon the basis of the above findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.Toledo Scale Division of Reliance Electric Companyis an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By reprimanding Glen Larry Morgan and RobertTurvey and placing them on probation because of theirunion and concerted activities, Respondent has engaged inand is engaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(1) of the Act.Upon the basis of the above findings of fact, conclusionsof law, and the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I hereby issue the following recommended:387gion 8, after being duly signed by Respondent's representa-tive, shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.11 In the event no exceptions are filed as provided by Sec 10246 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.12 In the event that the' Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "ORDER IIThe Respondent, Toledo Scale Division of RelianceElectric Company, Toledo, Ohio, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from reprimanding employees orplacing them on probation because of their union or con-certed activities or in any like or related manner interferingwith, restraining, or coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a)Rescind the reprimands issued to Glen Larry Mor-gan and Robert Turvey on or about October 18, 1974, andthe probation imposed upon them, and remove all recordsthereof from its personnel files.(b) Post at its Toledo, Ohio, service facility, copies of theattached notice marked "Appendix." 12 Copies of said no-tice on forms provided by the Regional Director for Re-APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT reprimand employees or place them onprobation because of their union or concerted activi-ties and WE WILL NOT in any other like or related man-ner interfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed in Section 7 of theAct.TOLEDO SCALE DIVISION OF RELIANCE ELECTRICCOMPANY